Citation Nr: 0108697	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  95-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
strain with limitation of motion and pain, currently rated as 
20 percent disabling.

2.  Entitlement to an increased rating from 30 percent for 
bilateral varicose veins, for the period prior to January 12, 
1998.

3.  Entitlement to an increased rating from 20 percent for 
varicose veins of the left lower extremity, for the period 
starting January 12, 1998.  

4.  Entitlement to an increased rating from 10 percent for 
varicose veins of the right lower extremity, for the period 
starting January 12, 1998.  

5.  Entitlement to a compensable rating for the service-
connected lipoma of the left deltoid.

6.  Entitlement to a compensable rating for the service-
connected calluses of the left foot.

7.  Entitlement to service connection for a right hand 
disability.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1961 to March 1964, and from June 1964 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Columbia, South Carolina, Regional Office 
(RO) from a March 1995 rating decision which denied increased 
ratings for a right shoulder strain from 10 percent, and 
denied compensable ratings for varicose veins, a lipoma of 
the left deltoid, and calluses of the left foot.  By rating 
decision dated August 1997, the RO increased the veteran's 
rating for a right shoulder strain to 20 percent, and for 
varicose veins to 30 percent.  

This matter also comes from an August 1997 rating decision 
which denied service connection for a right hand disability 
and PTSD.

This matter also comes from an April 1999 rating decision 
which denied a TDIU.  

The veteran' s claims were before the Board in May 1997 and 
April 1998, at which time they were remanded for further 
development.  In the May 1997 Board decision, service 
connection was denied for diabetes mellitus and tumor-like 
growths.  Accordingly, these issues are no longer in 
appellate status.  

In a June 1998 statement, the veteran clarified that he 
wished to continue his appeal for increased ratings for his 
right shoulder and varicose veins.  

The issues of increased ratings for a right shoulder strain 
and varicose veins, service connection for a right hand 
disability and PTSD, as well as for a TDIU will be addressed 
in the remand portion of this document.  


FINDINGS OF FACT

1.  The veteran's service-connected lipoma of the left 
deltoid was tender on objective demonstration.  

2.  The veteran's lipoma of the left deltoid is not poorly 
nourished and is not ulcered.  

3.  The veteran does not have limitation of function of the 
left shoulder due to his lipoma of the left shoulder.  

4.  The veteran's service-connected calluses of the left foot 
are manifested by metatarsalgia, and tenderness located under 
the 4th metatarsal phalangeal joint.

CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
of 10 percent for a lipoma of the left deltoid have been met. 
38 U.S.C.A. § 1155 (West 1991) 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7819 (2000).

2.  The schedular criteria for entitlement to an evaluation 
of 10 percent for calluses of the left foot have been met. 38 
U.S.C.A. § 1155 (West 1991) 38 C.F.R. §§ 4.20, 4.71a 
Diagnostic Code 5279 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background 

Copies of VA treatment records were submitted from 1983 to 
1992.  They show that in August 1983, the veteran's left 
shoulder was radiographically normal.  

Copies of VA treatment records were submitted from 1993 to 
1996.  In February 1995, x-rays showed degenerative joint 
disease in both shoulders.  

A VA examination in March 1995 noted degenerative joint 
disease of both shoulders.  

The veteran was afforded a hearing before the RO in August 
1995, a transcript of which has been associated with the 
claims folder.  The veteran testified that his lipoma was 
growing.  

Copies of VA treatment records were submitted from 1997 to 
1998 showing that the veteran was seen for his left shoulder 
during this time.  A VA -x-ray report from November 1997 
noted degenerative joint disease at the acromioclavicular 
joint unchanged.  The veteran was seen in occupational 
therapy in May 1998 for pain in both shoulders.  

The veteran underwent a VA examination for his skin in August 
1998.  He stated that he had reviewed the veteran's claims 
file.  The veteran was not able to abduct his left shoulder 
more than 45 degrees more than 45 degrees before the pain 
became too much.  Range of motion of the right shoulder 
showed 90 degrees abduction and forward flexion, 30 degrees 
of external rotation.  Regarding internal rotation, the 
veteran was only able to rotate to the sacroiliac joint.  
Examination showed that the veteran had a large lipoma on the 
left deltoid area.  It measured 6 x 8 cm. in diameter and was 
approximately 3-4 cm. deep.  Due to the location of the 
lipoma, the veteran had difficulty in abduction of the left 
shoulder.  Diagnosis was large lipoma of the left deltoid 
area which was somewhat tender to palpation.  On palpation, 
this lesion was clearly consistent with that of a lipoma.  
The examiner commented that the veteran needed to have this 
lesion excised before it began to interfere dramatically with 
left upper limb function.  

The veteran underwent a VA examination for his muscles in 
August 1998.  The examiner commented that the veteran's 
decreased range of motion as well as pain in his left 
shoulder seemed to be most likely secondary to his 
acromioclavicular joint arthrosis and not the lipoma.  The 
examiner noted that he had reviewed previous x-rays in 
December 1997 which showed degenerative joint disease at the 
acromioclavicular joint.  With respect to the veteran's feet, 
the veteran stated that he had recurrent painful callus under 
his left 4th toe.  He stated that he had it previously shaved 
off about 3 years ago, and that it had since recurred.  He 
stated that it was painful for him to walk in any type of 
shoewear.  Examination showed that the veteran had a 1 cm. 
callosity under the 4th metatarsal phalangeal joint on the 
plantar surface.  Observation of gait showed no antalgic 
gait.  He showed no difficulty with transfers.  There was no 
pes planus noted.  There were no hammering or clawing 
deformities of his toes.  He had no bunions.  He had the 
isolated callosity under the fourth metatarsal phalangeal 
joint which was directly tender to palpation.  The rest of 
the foot was supple.  

The examiner commented that with respect to the veteran's 
left foot, the callosity appeared to be more consistent with 
a plantar's wart.  The examiner commented that based on his 
physical examination, this did not appear to interfere at all 
with his gait, as he did not have an antalgic gait.  The 
examiner commented that the veteran had poor footwear which 
might have contributed to the plantar's wart.  The examiner 
opined that by recommending a soft soled shoe with a deep, 
wide toe box, the callosity itself might resolve and provide 
him with no further subjective disability.  The examiner 
stated that there was no objective disability noted from his 
left foot disability.  


Analysis

Laws and regulations regarding increased rating claims

The veteran claims that he is entitled to increased 
(compensable) ratings for his calluses of the left foot and 
lipoma of the left deltoid.  The veteran has been informed of 
the evidence necessary to substantiate his claim and provided 
an opportunity to submit such evidence.  In July 1996, a 
notice letter was sent to the veteran advising him that he 
should submit the names and addresses of doctors who had 
treated him for his condition.  Moreover, VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  The veteran was 
examined by the VA in August 1998 in connection with his 
claims.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2000), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).


Entitlement to an increased (compensable) rating for the 
veteran's lipoma of the 
left deltoid.  

Benign new skin growths are to be rated as scars.  38 C.F.R. 
§ 4.119, Diagnostic Code 7819 (2000).  

A 10 percent evaluation is warranted for a superficial scar 
which is poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  (2000).

A 10 percent evaluation is warranted for a superficial scar 
which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804. (2000).

Other scars are rated on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2000).

The veteran's lipoma of the left deltoid was rated under 
Diagnostic Code 7819 for benign skin growths.  As noted 
above, such code instructs to rate the veteran's disability 
as a scar.  The evidence does not show that the veteran's 
lipoma is poorly nourished with repeated ulceration to merit 
an increased rating pursuant to Diagnostic Code 7803.  
Similarly, the evidence does not show that the veteran has 
limitation of function of the left shoulder related to his 
lipoma to merit an increased rating pursuant to Diagnostic 
Code 7805.  Although at the veteran's August 1998 examination 
for his skin, the examiner commented that the veteran had 
difficulty in abduction of the left shoulder because of the 
location of the lipoma, a subsequent VA examiner in August 
1998 commented that the veteran's decreased range of motion 
as well as pain in the left shoulder seemed to be most likely 
secondary to his acromioclavicular joint arthrosis and not 
the lipoma.  The examiner specifically commented that 
previous x-rays had indicated degenerative joint disease at 
the acromioclavicular joint.  The VA dermatologist from 
August 1998 had not commented on the arthritis of the left 
shoulder.  

However, the evidence shows that the veteran is entitled to 
an increased rating pursuant to Diagnostic Code 7804 
regarding a tender and painful scar.  Specifically, at the 
veteran August 1998 skin examination, the veteran's lipoma 
was somewhat tender to palpation.  As noted, the evidence 
shows that the veteran's lipoma was tender on objective 
demonstration.  Accordingly, the benefit of the doubt is 
given to the veteran, and it is determined that the evidence 
supports a 10 percent evaluation for his lipoma of the left 
deltoid under Diagnostic Code 7804.  As the 10 percent 
evaluation is the maximum contemplated evaluation under 
Diagnostic Code 7804, an evaluation in excess of 10 percent 
is not warranted.

In summary, the evidence supports the grant of entitlement to 
an increased rating of 10 percent, but not greater, for a 
lipoma of the left shoulder, and the veteran's claim is 
granted to that extent, subject to the laws and regulations 
governing the disbursement of monetary benefits. 38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5107).  38 C.F.R. Part 4, 
§§ 4.118, Diagnostic Codes 7819, 7803, 7804, 7805 (2000). 


Entitlement to an increased (compensable) rating for calluses 
of the left foot.

The veteran is service connected for calluses of the left 
foot, and asserts that he is entitled to a compensable rating 
for his service-connected disability.  The rating schedule 
does not list criteria for calluses.  Accordingly, pursuant 
to 38 C.F.R. § 4.27, the initial diagnostic code assigned for 
the veteran's calluses was 7899.  Pursuant to 38 C.F.R. 
§ 4.20, the veteran's disability was thereafter rated by 
analogy to diagnostic code 5279.  

Under diagnostic code 5279, a 10 percent rating is granted 
for metatarsalgia.  It is noted that under 38 C.F.R. § 4.31, 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  

At the veteran's August 1998 VA examination, he complained of 
a recurrent painful callus under his left 4th toe.  He stated 
that it was painful for him to walk in any type of shoewear.  
Examination showed that the veteran had a 1 cm. callosity 
under the 4th metatarsal phalangeal joint on the plantar 
surface which was directly tender to palpation.  As the 
evidence shows tenderness under the veteran's left 4th toe, 
and the veteran has complained of pain under his left toe, it 
is determined that the evidence therefore supports a 10 
percent evaluation for calluses of the left foot under 
diagnostic code 5279.  As the 10 percent evaluation is the 
maximum contemplated evaluation under diagnostic code 5279, 
an evaluation in excess of 10 percent is not warranted.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In the 
present case, however, it is worth noting that diagnostic 
code 5279 is not predicated on limitation of motion.  
Furthermore, the Board notes that pain is already 
contemplated by the 10 percent evaluation for metatarsalgia.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's lipoma and calluses of the left foot.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In summary, the evidence supports the grant of entitlement to 
an increased rating of 10 percent, but not greater, for 
calluses of the left foot, and the veteran's claim is granted 
to that extent, subject to the laws and regulations governing 
the disbursement of monetary benefits. 38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5107).  38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.71, Diagnostic Codes 5279; 4.118, Diagnostic Code 
7899 (2000). 


ORDER

Entitlement to an increased rating for a lipoma of the left 
deltoid is granted to 10 percent.  

Entitlement to an increased rating for calluses of the left 
foot is granted to 10 percent.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  

The veteran contends that his service-connected varicose 
veins have worsened in severity.  It is noted that the 
veteran has not undergone a VA examination for his varicose 
veins since July 1997.  Accordingly, the veteran should be 
scheduled for a VA examination to determine the severity of 
his varicose veins.  

During the course of this appeal, the regulations regarding 
cardiovascular disabilities were changed beginning on January 
12, 1998.  The RO determined that under the old diagnostic 
criteria, the veteran was entitled to a 30 percent rating for 
his bilateral varicose veins for the period prior to January 
12, 1998.  The RO determined that under the new diagnostic 
criteria, for the period starting January 12, 1998, the 
veteran was entitled to a 20 percent rating for varicose 
veins of the left lower extremity, and a 10 percent rating 
for varicose veins of the right lower extremity.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has recently held that where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  VA, however, must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claim pursuant to the both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Regarding the veteran's claim for an increased rating for a 
right shoulder strain with limitation of motion and pain, he 
was examined for such disability in August 1998.  The 
examination was complete in many respects, but for the 
reasons described below, the veteran must be afforded another 
examination. 

Since evaluation of the veteran's right shoulder involves 
consideration of range of motion, the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") in DeLuca v. Brown, 8 
Vet.App. 202 (1995) must be followed.  In that decision, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (2000) regarding functional loss due 
to pain or 38 C.F.R. § 4.45 (2000) regarding functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  It was also held that the provisions of 
38 C.F.R. § 4.14 (2000) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.  

The veteran's August 1998 VA examination did not take into 
consideration the factors described in DeLuca of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of the right shoulder.  Therefore, the veteran's 
claim for an increased rating for a right shoulder strain 
with limitation of motion and pain should be remanded so that 
the guidance provided by the Court in DeLuca can be followed. 

Regarding the veteran's claims for service connection for a 
right hand disability, and for PTSD, the veteran contended at 
his June 1998 hearing that while he was in Vietnam in 1971, 
an explosion went off and hit the truck he was riding in, and 
that his right hand was hit by shrapnel.  He contended that 
he was hospitalized in Vietnam, Okinawa, and at Ft. Sam 
Houston for his right hand condition.  Indeed, the veteran's 
Form DA 2-1 (submitted in February 1997) shows that the 
veteran was a patient in an Army Hospital beginning on 
October 12, 1971, and that he was a patient at Ft. Sam 
Houston, Texas, beginning on October 21, 1971.  

The service medical records on file (submitted in 1983) do 
not show treatment for a right hand condition in October 
1971.  At the veteran's retirement examination in December 
1980, the veteran had a scar on his right palm, and on the 
back of his report of medical history form, the veteran 
reported an injury to his right hand while in Vietnam.  The 
veteran's representative has requested that the veteran's 
claim be remanded so that hospital records from Okinawa and 
Ft. Sam Houston can be requested from the National Personnel 
Records Center.  Accordingly, the RO should request all 
additional service medical records from the National 
Personnel Records Center, especially hospital records from 
Okinawa and Ft. Sam Houston from 1971.  

Regarding the veteran's claim for PTSD, in addition to the 
incident regarding the shrapnel hitting his right hand, the 
veteran has also reported an incident where he saw a fellow 
soldier hit by a mortar in 1965.  

These two stressors have not been verified yet.  For the 
reasons described below, a remand is necessary so that the RO 
can attempt to verify the veteran's alleged stressors with 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  Regardless of whether the veteran responds to 
such request, the RO must still attempt to verify the 
stressful incidents related by the veteran with the USASCRUR.  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, and morning reports.

The veteran's DD-214 and DA Form 2-1 indicates that he 
received the Republic of Vietnam Cross of Gallantry with Palm 
and the Bronze Star Medal.  In light of the need to remand 
the veteran's claim under Cohen and the duty to assist, the 
RO should also obtain a copy of the veteran's citation and 
order for these awards from the National Personnel Records 
Center.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is also 
required to assure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Regarding the veteran's claim for a right hand disability, 
when the veteran is examined for his right shoulder, the 
examiner should also be asked to comment on the etiology of 
any right hand disorder, and the likelihood that any right 
hand disorder is related to the veteran's reported being hit 
by shrapnel in Vietnam in 1971.  

Regarding the veteran's claim for a TDIU, such consideration 
is deferred in light of the need for further development 
regarding the claims for increased ratings as well as for 
service connection.  When the veteran undergoes his VA 
examinations for his right shoulder and varicose veins, the 
examiner should also comment on the effect that the veteran's 
right shoulder, varicose veins, lipoma of the left shoulder, 
and calluses of the left foot have on his employment status.  
After all of the above development has been completed, the RO 
should once again consider the veteran's claim for a TDIU.  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records, both VA and non-
VA, regarding the veteran's varicose 
veins, right shoulder, right hand, and 
PTSD that have not already been 
associated with the claims folder.

3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF) and a copy of the 
veteran's citation and orders for the 
award of the veteran's "Republic of 
Vietnam Cross of Gallantry with Palm" 
and the "Bronze Star Medal"  as well as 
all additional service medical records, 
especially hospital records from Okinawa 
and Ft. Sam Houston from 1971.  

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be asked to provide specific 
information about the following alleged 
stressors in particular: (a) having his 
right hand hit by shrapnel in 1971 in 
Vietnam when an explosion went off and 
hit the truck he was riding in; (b) 
seeing a fellow soldier hit by a mortar 
in 1965.

5.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: (a) 
having his right hand hit by shrapnel in 
1971 in Vietnam when an explosion went 
off and hit the truck he was riding in; 
(b) seeing a fellow soldier hit by a 
mortar in 1965.

The RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, unit histories, and 
morning reports for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from USASCRUR should be made 
part of the record.

6.  If the USASCRUR requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

7.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

8.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his service-
connected varicose veins.  All indicated 
testing in this regard should be 
accomplished, as deemed appropriate by 
the examiner.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should 
describe the veteran's varicose veins and 
any residuals from such disorder.  The 
examiner should answer the following 
questions:

a.  Does the veteran have severe 
varicose veins involving the 
superficial veins above and below 
the knee, with involvement of the 
long saphenous vein, ranging over 2 
centimeters in diameter?

b.  Do the veteran's varicose veins 
have marked distortion and 
sacculation?

c.  Do the veteran's varicose veins 
have edema and episodes of 
ulceration?

d.  Do the veteran's varicose veins 
have involvement of the deep 
circulation, as evidenced by 
Trendelenburg's and Perthe's Test?

e.  Do the veteran's varicose veins 
have ulceration and pigmentation?

f.  Do either one or both of the 
veteran's legs exhibit persistent 
edema?

g.  Do either one or both of the 
veteran's legs exhibit stasis 
pigmentation or eczema?

h.  Do either one or both of the 
veteran's legs exhibit subcutaneous 
induration?

i.  Do either one or both of the 
veteran's legs exhibit 
symptomatology such as persistent 
ulceration?

j.  Is the veteran unable to obtain 
or maintain gainful employment?

k.  If the answer to question (j) is 
yes, is it at least as likely as not 
that the reason for the veteran's 
inability to obtain and maintain 
gainful employment is his service-
connected right shoulder disability, 
varicose veins, his lipoma of the 
left shoulder, and his calluses of 
the left foot?

9.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right shoulder disability.  All 
tests or studies should be obtained as 
deemed appropriate by the examiner.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  The examination 
report should include responses to the 
medical questions listed below regarding 
his left shoulder. 

a.  Does the veteran have ankylosis 
of the right scapulohumeral 
articulation and if so, is it 
favorable, unfavorable, or ankylosed 
between favorable and unfavorable?

b.  How far can the veteran flex and 
abduct his right shoulder?

c.  Does the veteran have any 
impairment of the right humerus, to 
include loss of the head, nonunion, 
fibrous union, dislocation, or 
malunion?

d.  Does the veteran have any 
impairments of the right clavicle or 
scapula, to include dislocation, 
nonunion, or malunion?

e.  Does the veteran's right 
shoulder exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the right shoulder is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

g.  Provide diagnoses of all right 
hand disorders.  

h.  What is the etiology of any 
right hand disorder, and more 
specifically, is any right hand 
disorder diagnosed in question (g) 
related to the veteran's reported 
injury to his right hand while in 
Vietnam?

i.  Is the veteran unable to obtain 
or maintain gainful employment?

j.  If the answer to question (g) is 
yes, is it at least as likely as not 
that the reason for the veteran's 
inability to obtain and maintain 
gainful employment is his service-
connected right shoulder disability, 
varicose veins, his lipoma of the 
left shoulder, and his calluses of 
the left foot?

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

11.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

12.  After the development requested 
above has been completed, the RO should 
again review the veteran's claim of 
service connection for PTSD and a right 
hand disability.  The RO should also 
review the veteran's claim of an 
increased rating for bilateral varicose 
veins from 30 percent disabling for the 
period prior to January 12, 1998, and for 
the period starting January 12, 1998, 
increased ratings from 20 percent for 
varicose veins of the left extremity, and 
from 10 percent for varicose veins of the 
right extremity.  This should include 
applying the most favorable Diagnostic 
Code under both the old and new sets of 
diagnostic criteria.  Regarding the new 
set of diagnostic criteria, the RO must 
evaluate each extremity separately and 
combine such evaluation if applicable.  
The RO should also review the veteran's 
claim for an increased rating for a right 
shoulder strain with limitation of motion 
and pain from 20 percent disabling.  
After the RO has reviewed all of the 
aforementioned claims, the RO should also 
review the veteran's claim for a TDIU.  
In the event that the claims on appeal 
are not resolved to the satisfaction of 
the appellant, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_____________________________
G. H. Shufelt
Member, Board of Veterans' Appeals

 



